     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763-9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   BOBBY LOUIS SANDERS
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                             CASE NO. 16-cr-81-JAM
12
                                   Plaintiff,              STIPULATION AND ORDER TO PERMIT
13
             vs.                                           TRAVEL OUTSIDE OF THE UNITED
14                                                         STATES
     BOBBY LOUIS SANDERS,
15
16                                 Defendant.

17
18
19           IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Bobby Sanders, and Assistant United States Attorney Kevin Khasigian, that Mr. Sander’s release
21   conditions may be modified to permit him to travel to the Philippines to visit his baby son and
22   fiancé from December 19, 2018 to January 5, 2019.
23           Mr. Sanders will provide the government with a photocopy of his air flight ticket and his
24   flight itinerary prior to his travel.
25   ///
26   ///
27   ///
28
                                                       1
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR OUT OF STATE TRAVEL
 1         All other previously ordered conditions of release shall remain in full force and effect.
 2
 3   Date: November 30, 2018                                            /s/
                                                          RANDY SUE POLLOCK
 4                                                        Attorney for Defendant
 5                                                        Bobby Sanders

 6
     Date: November 30, 2018                                             /s/
 7                                                        KEVIN KHASIGIAN
 8                                                        Assistant United States Attorney

 9
10   IT IS SO ORDERED:
11
12   DATE: 12/3/18                                        /s/ John A. Mendez_____________
                                                          HON. JOHN A. MENDEZ
13                                                        United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR OUT OF STATE TRAVEL
